RESOLUCIÓN
La Regla 28 de Administración del Sistema de Personal de la Rama Judicial, 4 L.P.R.A. Ap. XII, incorporó la Ley Núm. 305 de 25 de diciembre de 2002, que declaró día de fiesta oficial en el Estado Libre Asociado de Puerto Rico el 24 de diciembre de cada año, a partir del mediodía.
A tal efecto, y en virtud de nuestra facultad para regla-mentar los procedimientos judiciales, al computar los tér-minos dispuestos en las distintas leyes y reglas aplicables a los procedimientos y trámites judiciales, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A. secs. 72 y 73). Por consiguiente, se consi-derará el 24 de diciembre como si fuera un día feriado completo. Cualquier término que expire ese día, se exten-derá hasta el próximo día laborable.

Esta Resolución tendrá vigencia inmediata. Publíquese.

Lo acordó el Tribunal y certifica la Subsecretaría del Tribunal Supremo.
(Fdo.) María Colón Falcón Subsecretaría del Tribunal Supremo